 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     TOMMIE THOMAS
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                         Case No.: 1:17-CR-00291 DAD-BAM
                                                                 1:17-CR-00295-1 DAD-BAM
13                  Plaintiff,                                   1:17-CR-00296-1 DAD-BAM
14
                                                       STIPULATION AND ORDER TO
15           v.                                        CONTINUE SENTENCING HEARING

16
                                                       Date: November 25, 2019
17   TOMMIE THOMAS,                                    Time: 10:00 a.m.
                                                       Courtroom: 5
18                  Defendant.                         Hon. Dale A. Drozd
19
20   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
21
22           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
23   counsel that the sentencing hearing in the above captioned matter now set for Monday, November
24   25, 2019, at 10:00 a.m. be continued to Tuesday, February 18, 2020, at 10:00 a.m. The parties
25   also agree that the Status Conferences regarding Dismissal currently set for November 25, 2019,
26   in related cases United States v. Tommie Thomas, 1:17-cr-00291-DAD and United States v.
27   Tommie Thomas, et al, 1:17-cr-00295-1-DAD be continued to February 18, 2020, at 10:00 am as
28   well.
             The parties also agree to file any replies and/or sentencing memoranda no later than
     February 4, 2020.
                                                   1
 1          This request is made by defense counsel who needs additional time to review the
 2   Government’s lengthy Response to Defendant’s Formal Objections (Docket # 177) and discuss
 3   it with the Defendant.
 4   IT IS SO STIPULATED.
 5                                             Respectfully submitted,
 6    DATED:      November 19, 2019      By: /s/ Angela L. Scott
 7                                           ANGELA L. SCOTT
                                             Assistant United States Attorney
 8
 9
10    DATED:      November 19, 2019      By: /s/ Anthony P. Capozzi
                                             ANTHONY P. CAPOZZI
11                                           Attorney for Defendant TOMMIE THOMAS
12
13
14                                              ORDER

15          Based upon the stipulation of the parties and good cause appearing therefor, it is hereby

16   ORDERED that the date of the sentencing hearing of the defendant in the above-entitled case is

17   continued from Monday, November 25, 2019, at 10:00 a.m. to Tuesday, February 18, 2020, at

18   10:00 a.m. and the Status Conferences regarding Dismissal currently set for November 25, 2019,

19   in related cases United States v. Tommie Thomas, 1:17-cr-00291-DAD and United States v.

20   Tommie Thomas, et al, 1:17-cr-00295-1-DAD are continued to February 18, 2020, at 10:00 am

21   as well. Any replies and/or sentencing memorandums are due no later than February 4, 2020.

22
     IT IS SO ORDERED.
23
        Dated:     November 19, 2019
24
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                    2
